Citation Nr: 0727667	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk







INTRODUCTION

The veteran had active service from April 1956 to October 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 RO decision that denied 
service connection for a right foot disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The Board notes that multiple efforts were made to obtain the 
veteran's service medical records, but they were destroyed in 
a fire.  When a veteran's service records are unavailable, 
the VA's duty to assist, the duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

In November 2003, the veteran submitted a letter from his 
private physician, who stated that the veteran had a current 
right foot disorder that "it is reasonable to assume . . . 
is service-connected."  This opinion was based on the 
veteran's report of experiencing a "march fracture" during 
active duty.  

The veteran also submitted several additional reports from 
the same physician, dating from October 2003 to January 2004.  
In these reports, the physician noted that the veteran 
experienced persistent pain on the top of his right foot and 
swollen arches, and he diagnosed the veteran with 
degenerative arthritis and plantar fasciitis associated with 
the reported "march fracture."

In March 2005 the veteran submitted a statement from another 
private physician, who stated that, based on history and 
objective evidence, the veteran's foot disorder was the 
result of an old fracture.  The physician noted that an x-ray 
showed findings consistent with an old fracture.  
Furthermore, the physician concluded that the veteran's 
"history and objective finding are consistent with 'march 
fracture.'"

The Board finds the aforementioned medical opinions are not 
dispositive, in part, as they are relatively undetailed and 
fail to account for the lack of continuity of symptomatology 
since service.  In this regard, it is noted that there is a 
lack of medical evidence establishing foot problems for well 
over 40 years after service separation.  Furthermore, it is 
not clear that the veteran's physicians have concurred as to 
a particular diagnosis.  On remand, the veteran should be 
afforded a VA podiatry examination which provides a 
definitive diagnosis of any current right foot problems and 
comprehensively addresses the nature and etiology thereof.  
Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should review the record 
and ensure compliance with all notice 
and assistance requirements set forth 
in the VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The VCAA notice should specifically: (1) 
request that the claimant provide any 
evidence in his possession that pertains to 
the claim; and (2) include an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
podiatry examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The Board specifically 
directs the VA examiner's attention to 
private medical opinions cited in this 
remand.  The examiner should indicate 
in the report that these have been 
reviewed.  All necessary tests, 
including x-rays, should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology of 
any current right foot disabilities, to 
include any fracture residuals and plantar 
fasciitis.  The examiner should elicit from 
the veteran a history of any diagnosed foot 
disorder between discharge and the present 
and note any factors that may have 
contributed to such a foot disorder.

The examiner should then provide an 
opinion on whether there is a 50 percent 
probability or greater (i.e., as likely 
as not) that any current disability of 
the right foot had its onset during 
active service or is otherwise related to 
service.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case that 
considers all the pertinent evidence and 
argument of record, and afforded a reasonable 
period of time within which to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

